DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.   
Status of the Claims
In the Reply filed 25 October 2021, Applicant amended claim 1 and cancelled claim 2.  The examiner notes that the status identifier selected by Applicant for claim 1 (“previously presented”) is incorrect.  To promote compact prosecution, claim 1 has been considered as if the proper status identifier (“currently amended”) had been included in Applicant’s Reply.  Claims 3 4, 11, and 12 were cancelled previously by Applicant.  Claims 1, 5-10, and 13-19 are pending.  The examiner notes that claims 17-19 were allowed in the previous Office action (25 June 2021).  
Rejoinder
As explained later in this Notice of Allowance, claim 1 is directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 14 and 15, directed to the process of making an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby REJOINED and fully examined for patentability under 37 CFR 1.104.  Because all claims directed to Invention II — i.e., “a process for manufacturing a two-piece capsule comprising a band seal and a modified-release coating comprising a film-forming agent in an amount of ≤ 8.0 mg/cm2” — previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06 July 2018 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); see also MPEP § 804.01.  
Claim 1 is generic in regard to film-forming agent.  Pursuant to the procedures set forth in MPEP § 821.04, the corresponding election-of-species requirement, which is set forth on pages 5-6 of the Office action mailed 06 July 2018, is withdrawn and the genus fully examined for patentability under 37 CFR 1.104.  
The limitation introduced in claim 10 does not conflict with the “no precoating between said capsule shell and said modified release coating” requirement of claim 1.  Accordingly, claim 10 is hereby REJOINED and fully examined for patentability under 37 CFR 1.104.  
Claim 13 is generic in regard to nutritional or active pharmaceutical ingredient.  Pursuant to the procedures set forth in MPEP § 821.04, the corresponding election-of-species requirement, which is set forth on page 5 of the Office action mailed 06 July 2018, is withdrawn and the genus fully examined for patentability under 37 CFR 1.104.
Examiner’s Statement of Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:  
Applicant’s narrowing amendment to claim 1 focuses the claims on gelatin capsules, thereby overcoming the rejection under 35 U.S.C. 103 set forth in the previous Office action, which Scott (US 7,094,425 B2) in view of Furuya (US 5,930,984).  The disclosure in Scott is directed to the advantages of capsules composed of hydroxypropyl methylcellulose (HMPC) and is inapplicable to the claims, as recently amended.  
The examiner’s position regarding the persuasiveness of the 37 CFR 1.132 Declaration filed 19 February 2021 remains unchanged.  See Office action (25 June 2021) at paragraph 9.  That Declaration succeeded in advancing prosecution in relation to gelatin capsules.
In regard to Pagay (US 5,330,759), which is listed on the PTO-892 that accompanies this Notice of Allowance, the examiner notes that soft gelatin capsules are generally recognized by persons skilled in the art as one-piece capsules, in contrast to hard gelatin capsules which have two separate parts, i.e., a body and a cap.  Although Pagay advantageously discloses there is no need for a subcoating between the soft gelatin capsule and the enteric coating (abstract and column 3, lines 45-54), Pagay is silent in regard to band sealing, which is understandable considering it would have served no functional purpose to band seal a one-piece capsule.  These observations support the examiner’s position that Pagay cannot be combined with any of the relevant prior art of record to advance a proper rejection under 35 U.S.C. 103.  MPEP § 2142 (“impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art”); see also MPEP § 2141.02(I) (“In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.”).  
An updated search of the relevant art revealed no prior art reference, or combination of prior art references, that would have adequately supported a prior art rejection under either 35 U.S.C. 102 or 35 U.S.C. 103.  
Therefore, claims 1, 5-10, and 13-19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:00 am – 6:00 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
06 November 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611